Criminal prosecution, tried upon an indictment charging the defendant with the larceny of an automobile.
From an adverse verdict, and judgment pronounced thereon, the defendant appeals, assigning errors.
The case on trial narrowed itself to a controverted question of fact. We are convinced, from a careful perusal of the record, that the cause has been tried in substantial compliance with the law bearing on the subject, and no ruling or action on the part of the trial court has been discovered by us which we apprehend should be held for reversible or prejudicial error. The exceptions deal almost exclusively with questions of evidence and motions for dismissal. The validity of the trial must be upheld.
No error.